DETAILED ACTION
The following is a first action on the merits of application serial no. 16/560452 filed 9/4/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/3/19 and 6/1/21 has been considered.
Specification
The disclosure is objected to because of the following informalities:
-On page 2, line 6, “tracker” should be changed to “tractor”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation “the articulator including an articulator input;….”. Based on what the specification describes as the “articulator”, it is unclear as to what the input of the articulator is considered to be, please clarify, (same issue in claim 11, line 12). (For example, the steering control input seems to be described in the specification as the steering wheel, however it is unclear as to what the articulator input is considered to be).
-Claim 5 recites the limitation "the same path" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 11 recites the limitation "the control circuitry" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 12 recites the limitation "the same path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 12 recites the limitation "the same tracks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 13 recites the limitation "the different paths" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 16 recites the limitation "the same path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 16 recites the limitation "the same tracks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 17 recites the limitation "the different paths" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 18 recites the limitation "the same path" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 18 recites the limitation "the same tracks" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 20 recites the limitation “a tracking control input” in line 1. Based on what the specification describes pertaining to the limitation “the same tracks”, it is unclear as to what the tracking control input is considered to be, please clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge 20180118256.  As to claim 1, Ge discloses an articulated vehicle for moving along a surface comprising: a front frame (26) supported by front wheels (40); a front wheel steering system operatively connected to the front wheels and configured to adjust a position of the front wheels with respect to the front frame ([0016], lines 7-15), the front wheel steering system including a steering control input (32, 82); a rear frame (34) rotatably coupled to the front frame at a pivot (44) defining an axis of articulation, the rear frame supported by rear wheels (40); an articulator (42) disposed at or near the pivot, wherein the articulator is configured to adjust the position of the rear frame with respect to the front frame at the axis of articulation, the articulator including an articulator input (46, 48); and a user input operatively connected to the steering control input and operatively connected to the articulator input (82, [0027] or [0043], lines 9-23), wherein the user input includes a control mode input configured to automatically control steering of the articulated vehicle for predetermined steering conditions ([0033]-[0034], [0043]).

As to claim 2, wherein the control mode input includes one of a minimum turn radius control mode or a controlled traffic control mode (via 68, [0036]-[0037], [0043], i.e., route path control is part of automatic and/or semiautomatic modes).

As to claim 4, further comprising a controller (60) operatively connected to the steering control input, to the articulator input, and to the user input, wherein the controller, in response to the controlled traffic control mode [0036]-[0037], [0043], i.e., route path control is part of automatic and/or semiautomatic modes), provides a first control signal to the steering control input to position the front wheels and to the articulator input to position the rear wheels (can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 5, wherein in response to the controlled traffic control mode, the first control signal positions the front wheels and the rear wheels along the same path to ensure the rear tires follow in the same tracks as the front wheels (i.e., Figure 2, [0017], [0036]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 6, wherein the controller in response to the minimum turn radius mode provides a second control signal to the steering input to position the front wheels and the rear wheels along different paths to provide a minimum turn radius for the vehicle (i.e., Figure 4, [0017], [0036]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 7, wherein the control signal provided by the controller to the articulator input includes one of: i) a signal configured to positively position the rear frame based on the control signal provided at the steering control input; or ii) a signal configured to disable positive positioning of the rear frame with respect to the front frame (as shown in Figures 2 and 4, [0017], [0036]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines. Signals can indicate that articulation should be angled in same or opposite direction to cause front and rear frames to adjust accordingly).

As to claim 8, further comprising an antenna to receive a steering instruction to direct the vehicle along the surface, the controller being operatively connected to the antenna to receive the steering instruction, wherein the control signal provided to the steering control input by the controller is based on the steering instruction ([0027], lines 19-28 describes that the controller can be signaled via wireless means, i.e., Bluetooth, mobile, and remote, which is well known in the art to use antenna type system).

As to claim 9, further comprising a user interface operatively connected to the controller, wherein the user interface includes a display and the user input ([0027], lines 1-9), wherein the user input includes an automatic mode ([0033]) and manual mode ([0034]).

As to claim 11, Ge discloses an automatic steering system for an articulated work vehicle having a front frame, including a front wheel steering system supported by front wheels, a rear frame supported by rear wheels and rotatably coupled to the front frame at a pivot defining an axis of articulation, an articulator configured to adjust the position of the rear frame with respect to the front frame, and a receiver (66) configured to receive a steering instruction, the automatic steering system comprising: a front wheel steering sensor ([0032], lines 9-12) operatively connected to the front wheel steering system; an articulation joint sensor (62) operatively connected to the articulator; a front wheel steering control input (32) operatively connected to the front wheel steering system; an articulator input (46, 48) operatively connected to the articulator; and a controller (60) operatively connected to the front wheel steering sensor, to the articulation joint sensor, to the front wheel steering control input, to the articulator input, and to the receiver to receive the steering instruction, the controller including a processor and a memory, wherein the memory has a plurality of program instructions stored thereon, that in response to execution by the processor causes the control circuitry to ([0025]): identify a position of the front wheels with the front wheel steering sensor ([0032], lines 9-12); identify a position of the rear wheels ([0032], lines 4-6) with the articulation joint sensor; generate a first control signal based on the steering instruction and the identified position of the front wheels (via 66, [0033]-[0034]); generate a second control signal based on the steering instruction and the identified position of the rear wheels (via 42, [0034]); and adjust the position of the front wheels based on the first control signal and adjust the position of the rear wheels based on the second control signal ([0033]-[0034], [0043]).

As to claim 12, wherein the processor causes the controller to adjust the front wheels and the rear wheels to follow the same path to ensure that the rear wheels follow in the same tracks as the front wheels (i.e., Figure 2, [0017], [0036]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 13, wherein the processor causes the controller to adjust the front wheels and the rear wheels to follow the different paths to enable a minimum turn radius for the articulated vehicle (i.e., Figure 4, [0017], [0036]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 14, further comprising a user interface operatively connected to the controller, wherein the user interface includes a display and the user input ([0027], lines 1-9), wherein the user input includes an automatic mode ([0033]) and manual mode ([0034]).

As to claim 18, Ge discloses a method of automatically steering an articulated work vehicle having a front frame, including a front wheel steering system supported by front wheels, a rear frame supported by rear wheels and rotatably coupled to the front frame at a pivot defining an axis of articulation, an articulator configured to adjust the position of the rear frame with respect to the front frame, the method comprising: receiving, at the articulated work vehicle, a steering control signal from a global positioning system ([0027], lines 19-36); adjusting a position of the front wheels using the front wheel steering system based on the received steering control signal ([0033]-[0034], [0043]); and adjusting a position of the rear wheels using the articulator, based on the received steering control signal to position of the rear wheels to follow the same path as the front wheels, to ensure that the rear wheels follow in the same tracks as the front wheels (i.e., Figure 2, [0017], [0033]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 19, wherein the adjusting a position of the rear wheels further comprises adjusting a position of the rear wheels using the articulator based on the received steering control signal to position of the rear wheels to follow a different path than the front wheels to enable the articulated vehicle to enable a minimum turn radius for the articulated vehicle (i.e., Figure 4, [0017], [0036]-[0037], [0043], can be based on one of the set of control signals for the steering, [0036], last four lines).

As to claim 20, determining the state of a tracking control input, wherein the state includes one of an automatic mode ([0033]) and a manual mode (obvious if neither the automatic mode or semiautomatic mode is selected), and if the state of the tracking control input is the manual mode, not adjusting the position of the front wheels and not adjusting the position of the rear wheels based on the received steering control signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of De Grammont et al 11161544.  Ge discloses the user input controlling front wheel positioning ([0043], lines 19-27), but doesn’t disclose the use of gain control input to adjust responsiveness of the front wheel system to position the front wheels.
De Grammont discloses an articulated vehicle for moving along a surface and shows that it is well known in the art to have a gain control input configured to adjust the responsiveness of the front wheel steering system when positioning the front wheels (abstract, column 1, line 42 to column 2, line 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Ge with a gain control input in view of De Grammont to maintain position consistency between the front and rear wheels to increase active operating efficiency of vehicle.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veasy et al 20200056348 .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Veasy discloses an articulated vehicle for moving along a surface comprising: a front frame (2110) supported by front wheels (102); a front wheel steering system operatively connected to the front wheels and configured to adjust a position of the front wheels with respect to the front frame, the front wheel steering system including a steering control input (118, 180); a rear frame (112) rotatably coupled to the front frame at a pivot (114) defining an axis of articulation, the rear frame supported by rear wheels (Figure 1, as shown on 112 side); an articulator ([0037]) disposed at or near the pivot, wherein the articulator is configured to adjust the position of the rear frame with respect to the front frame at the axis of articulation, the articulator including an articulator input (122, 190); and a user input (124) operatively connected to the steering control input and operatively connected to the articulator input, wherein the user input includes a control mode input configured to automatically control steering of the articulated vehicle for predetermined steering conditions ([0039]).

As to claim 2, wherein the control mode input includes one of a minimum turn radius control mode or a controlled traffic control mode (via 242, 244).

As to claim 3, wherein the user input includes a gain control input configured to adjust the responsiveness of the front wheel steering system when positioning the front wheels ([0050]).

Allowable Subject Matter
Claims 10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 10 in combination with claims 1, 2, 4, 8 and 9) ……..wherein the automatic mode includes an input to select the minimum turn radius control mode or the controlled traffic control mode.
-(as to claim 15 in combination with claims 11 and 14) ……..wherein the automatic mode includes an input to select the minimum turn radius control mode or the controlled traffic control mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Schleicher et al 20190000007 discloses a multiple axle/wheel vehicle and shows that it is well known in the art to provide an independent front and rear steering system automatically controlled to selected modes (Figures 2 and 3).
Sharma et al 20150259882 (Figures 3-5) and Tevis et al (Figures 2-5) discloses an articulated vehicle for moving along a surface and shows that it is well known in the art to automatically control articulation of the vehicle frames.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 23, 2022